Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 8/25/2020. 
Claims 1-5 and 7-20 are allowed.  
Claim 6 is cancelled. 
Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.  
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2020. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Attorney Mark Jotanovic on 8/17/2022. 

AMENDMENTS TO THE CLAIMS
The listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:

(Currently Amended)  A system comprising:
memory;
a processor in communication with the memory and programmed to:
	define a fingerprint that includes a baseline measurement of a physical attribute of at least a separate processor during an enrollment period of the system, wherein the enrollment period includes measuring the physical attribute of the separate processor prior to runtime operation;
receive a runtime measurement from a plurality of sensors regarding the physical attribute of at least the separate processor during runtime operation;
output a multi-dimensional domain image in response to the runtime measurement, wherein the multi-dimensional image is utilized to identify a deviation between the baseline measurement and the runtime measurement; and
wherein the processor is configured to transform the multi-dimensional image utilizing Mel frequency cepstral coefficients or spectrograms.

(Original)  The system of claim 1, wherein the baseline measurement includes one-dimensional signals retrieved from different sensory sources.

(Original)  The system of claim 1, wherein the multi-dimensional domain image is associated with one or more sensory source channels. 

(Original)  The system of claim 1, wherein the processor is configured to train a machine learning algorithm in response to one or more multi-dimensional domain images. 

(Original)  The system of claim 1, wherein the processor is configured to output the multi-dimensional domain image to a deep neural network.

(Cancelled)


(Original)  The system of claim 1, wherein the processor is configured to output the multi-dimensional domain image to an untrained neural network during the enrollment period.
(Original)  The system of claim 1, wherein the processor is configured to output the multi-dimensional domain image to a deep neural network, and the deep neural network is configured to classify executed operations by the separate processor in response to the multi-dimensional domain image.

(Original)  The system of claim 1, wherein the processor is configured to output the multi-dimensional domain image to an untrained neural network during the enrollment period in response to the baseline measurement, and the untrained neural network is configured to label a function in response to the multi-dimensional image.

(Original)  The system of claim 1, wherein the multi-dimensional domain image includes a plurality of channels encoded into the multi-dimensional domain image.

(Currently Amended)  A computer-implemented method, comprising:
receiving a baseline measurement that includes a physical attribute of at least a processor during an enrollment period, wherein the enrollment period includes measuring the physical attribute of the processor prior to runtime operation;
receiving a runtime measurement from a sensor regarding the physical attribute of at least the processor during runtime operation; 
outputting a multi-dimensional domain image in response to the runtime measurement; 
identify a deviation between the baseline measurement and the runtime measurement utilizing the multi-dimensional image;
execute a countermeasure operation against software ran by the processor in response to the deviation; and
wherein the processor is configured to transform the multi-dimensional image utilizing Mel frequency cepstral coefficients or spectrograms.

(Original)  The computer-implemented method of claim 11, training a neural network in response to the multi-dimensional domain image.

(Original)  The computer-implemented method of claim 11, wherein the method includes sending the multi-dimensional image to an untrained machine learning network; and labeling the multi-dimensional image as a function utilizing the untrained machine learning network.

(Original)  The computer-implemented method of claim 11, wherein the physical attribute includes temperature, sound, voltage, amperage, power consumption, or vibration.
(Original)  The computer-implemented method of claim 11, wherein the baseline measurement includes information retrieved from a plurality of sensors.

(Original)  The computer-implemented method of claim 11, wherein the processor is further configured to output the multi-dimensional domain image to an untrained machine learning network during the enrollment period in response to the baseline measurement, and wherein the untrained machine learning network is configured to label a function in response to the multi-dimensional image.

(Original)  The computer-implemented method of claim 11, the processor is further configured to encode each channel by using different frequency bands for each channel of the multi-dimensional image.

(Currently Amended)  A system comprising:
memory;
a processor in communication with the memory and programmed to:
	receive a plurality of runtime measurements from a plurality of sensors regarding a physical attribute of at least a separate processor during runtime, wherein the runtime measurement is a one-dimensional measurement;
	convert each of the plurality of the runtime measurements to a multi-dimensional image;
send the multi-dimensional image to a neural network and output a classification of the multi-dimensional image utilizing the neural network; and
wherein the processor is configured to transform the multi-dimensional image utilizing Mel frequency cepstral coefficients or spectrograms.

(Original)  The system of claim 18, wherein processor is further programmed to encode each of channel of the multi-dimensional image by using different frequency bands for each channel.

(Original)  The system of claim 18, wherein the neural network is trained utilizing a plurality of multi-dimensional images. 

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Derchak et al US Patent 8,762,733  
Pereira et al US Patent 9,798,513 
Cramer et al US Patent 10,678,828 
Safavi et al US Patent 10,679,481
Leng et al US Patent 11,303,671 
Walthinsen et al US Patent 11,182,477
Ryan et al US Publication 2019/0379589 
Johnson et al US Publication 2020/0086497 
Wold et al US Publication 2021/0357451        		

REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 8/17/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1, 12 and 15 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – user authentication based on fingerprint deviation based on physical attributes of multi-dimension image of fingerprint at runtime along with utilizing Mel frequency cepstral coefficients or spectrograms - along with steps such as described in amended independent claim(s) 8/17/2022.

Claims ‘ .. define a fingerprint that includes a baseline measurement of a physical attribute of at least a separate processor during an enrollment period of the system, wherein the enrollment period includes measuring the physical attribute of the separate processor prior to runtime operation;
receive a runtime measurement from a plurality of sensors regarding the physical attribute of at least the separate processor during runtime operation;
output a multi-dimensional domain image in response to the runtime measurement, wherein the multi-dimensional image is utilized to identify a deviation between the baseline measurement and the runtime measurement; and
wherein the processor is configured to transform the multi-dimensional image utilizing Mel frequency cepstral coefficients or spectrograms.’ with additional detailed steps in claim(s) as described in independent claim(s) on 8/17/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/           Examiner, Art Unit 2431